Sherman, J.
We cannot adopt the view that the complaint is to be sustained upon the theory that plaintiffs are the beneficiaries of the contract pleaded. They are parties to it. The complaint exhibits a unilateral contract whereunder the consideration is supplied by a third party. This is sufficient to sustain a cause of action for its breach. (Hamilton v. Hamilton, 127 App. Div. 871; 1 Williston Cont. § 114.)
The order appealed from should be affirmed, with ten dollars costs and disbursements to the respondents.
Finch, P. J., Merrell, McAvoy and Martin, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.